Citation Nr: 0722817	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-27 019	)	DATE	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to herbicide exposure.  


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1957 and from April 1962 to May 1977. 

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  Jurisdiction is with the RO in 
Honolulu, Hawaii.  

In the veteran's August 2005 substantive appeal, he requested 
a hearing before a member of the Board.  In a statement 
received that same month, he indicated that he wanted a 
hearing before a regional hearing officer rather than a 
hearing before a member of the Board.  The veteran withdrew 
his request for a hearing, by letter received by VA in 
September 2005, and asked that his case be forwarded to the 
Board for a decision.  

In May 2006, the veteran's spouse submitted additional 
evidence on his behalf.  Other than a certificate of 
participation in a nuclear testing operation, the submitted 
evidence was duplicative of evidence already of record.  As 
the claims on appeal do not involve disabilities subject to 
presumptive service connection based on exposure to radiation 
and no competent evidence of record relates the claimed 
disabilities to radiation exposure, this evidence is not 
pertinent to the veteran's claims.  Thus, the Board will 
proceed with adjudication of his claim for entitlement to 
service connection for hypertension, irrespective of this 
evidence.  See 38 C.F.R. § 20.1304(c) (2006).  

The veteran's claim for entitlement to service connection for 
diabetes mellitus is based on exposure to herbicide agents.  
Service records show that he was awarded the Vietnam Service 
Medal.  In August 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), that reversed a Board 
decision which denied service connection for disabilities 
claimed as a result of exposure to herbicides.  VA disagrees 
with the Court's decision in Haas and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, on September 21, 2006, 
the Secretary of Veterans Affairs imposed a stay at the Board 
on the adjudication of claims affected by Haas.  The specific 
claims affected by the stay include those involving claims 
based on herbicide exposure in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.  Once a final 
decision is reached on appeal in the Haas case, the 
adjudication of any cases that have been stayed will be 
resumed.  


FINDING OF FACT

No competent evidence of record shows that any current 
hypertension had its onset during active service, manifested 
to degree of 10 percent or more within one year of separation 
from active service, or is otherwise related to the veteran's 
active service.  


CONCLUSION OF LAW

The criteria for service connection for hypertension have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran was not provided notice as to 
assignment of effective dates and disability ratings.  
However, no prejudice to the veteran can result from this 
lack of notice.  In this regard, the Board is denying his 
claim for service connection for hypertension, rendering moot 
any questions as to these downstream elements.  

VA satisfied the remaining duty to notify by means of a 
letter dated in July 2003.  This letter was provided to the 
veteran prior to the initial adjudication by the RO in 
February 2004.  The veteran was informed of the requirements 
of a successful service connection claim, and of his and VA's 
respective duties in obtaining evidence.  He was asked to 
submit information and/or evidence, which would include that 
in his possession, to the RO.  The content and timing of this 
notice complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Service medical records are associated with the claims file, 
as are records and reports from non-VA health treatment 
providers.  The veteran has not sought VA assistance in 
obtaining any other evidence.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  However, VA's duty to provide a medical examination 
is not triggered unless the record contains competent 
evidence of a current disability or symptoms of a current 
disability, evidence establishing that an event, injury, or 
disease occurred in service or a disease manifesting during 
an applicable presumptive period, and an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with service or a service- 
connected disability.  38 U.S.C.A. § 5103A; McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Here, evidence of record does not show that the veteran 
suffered from hypertension during service and only assertions 
by the veteran and his spouse provide any association between 
his current hypertension and service.  These individuals have 
not demonstrated the requisite medical knowledge to provide 
competent evidence as to the etiology of a medical condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  For these reasons, the Board declines 
to afford the veteran a VA examination in this case.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.  


Service Connection

The veteran contends that he currently suffers from 
hypertension that had its onset during his active service.  
Additionally, in a May 2006 letter, his spouse argued that 
all of his medical illnesses were the result of exposure to 
herbicide agents and/or radiation during service.  Regardless 
of whether his spouse has standing to present these arguments 
on behalf of the veteran, the Board has addressed the 
arguments.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (2006); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Hypertension will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after separation from active service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Certain diseases will be presumed to have been incurred in 
service if manifest at any time after separation from service 
if the veteran was exposed to herbicide agents during 
service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  Similarly, certain diseases will be presumed to 
have been incurred in service if manifest at any time after 
separation from service if the veteran was exposed to 
ionizing radiation during service.  38 U.S.C.A. § 1112(c); 38 
C.F.R. §§ 3.309(d), 3.311.  However, hypertension is not a 
disease that falls into either of these categories.  
Therefore, even if the veteran was exposed to radiation or 
herbicide agents during service, which the Board does not 
here decide, service connection for hypertension could not be 
presumed on the basis of any such exposure.  

However, service connection could still be established due to 
exposure to either herbicide agents or radiation during 
service, if competent evidence demonstrates not only that 
such exposure occurred, but that the veteran's current 
hypertension is etiologically related to any such exposure.  
The only evidence of record relating hypertension to 
herbicide or radiation exposure is the opinion provided by 
the veteran's spouse.  However, as a layperson, she is not 
competent to provide evidence as to the etiology of his 
hypertension.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  The Board need not reach the 
issue of whether the veteran was indeed exposed to radiation 
or herbicide agents because there is no competent evidence of 
record of the proposed etiological relationship.  Therefore, 
service connection for hypertension is not warranted on 
either of these bases.

Nor does the record contain evidence demonstrating that 
service connection for hypertension is warranted based on 
onset during service or within one year of separation from 
service.  While service medical records contain recorded 
blood pressure measurements, these records do not indicate 
that the veteran had hypertension during service.  On a 
single date in December 1976, systolic/diastolic blood 
pressure measurements were recorded, in millimeters of 
mercury (mmHg), of 104/68 on a report of medical examination, 
and 164/68 on an electrocardiograph record.  Significantly, 
the report of medical examination shows that the veteran's 
heart and vascular system was normal.  

The Board has considered the single systolic/diastolic 
measurement of 164/68 mmHg taken on the same day as the 
reading of 104/68 mmHg.  VA regulation defines hypertension 
as diastolic blood pressure predominantly 90 mmHg or greater, 
or systolic blood pressure predominately 160 mmHg or greater 
with a diastolic blood pressure reading of less than 90 mmHg.  
See 38 C.F.R. § 4.104 Diagnostic Code 7101 Note (1).  A 
single reading could not stand as a diagnosis for VA purposes 
because a diagnosis of hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  Id.  Therefore, the Board finds that the single blood 
pressure reading of 164/68 mmHg in December 1976 does not 
show the veteran to have suffered from hypertension during 
service.  There was no diagnosis of hypertension during 
service.

Also associated with the service medical records is an April 
1962 entry that found the veteran physically qualified for 
certain duty and noted "Repeated Blood Pressure & Pulse 
readings for three days."  Included in this entry is a 
notation indicating that this was not considered 
disqualifying.  This record contains neither mention of 
hypertension nor any blood pressure measurements and thus is 
not evidence of hypertension during service.  

Dental health questionnaires from October 1972 and November 
1975 are also contained in the service medical records.  On 
these forms, the veteran checked boxes indicating that he had 
high blood pressure.  Although the veteran is competent to 
describe symptoms, the health questionnaire selection of high 
blood pressure is not a symptom but rather a clinical 
finding.  As a layperson, the veteran was not at any time 
competent to provide evidence of hypertension.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Therefore, the dental health questionnaires are not evidence 
of hypertension during service.  For the same reason, the 
more recent opinions of the veteran and his spouse that his 
hypertension is related to service are not competent 
evidence.  Id.  

Post-service, the first blood pressure measurements of record 
are found in records from the LBJ Tropical Medical center, 
beginning in June 1994.  From June 1994 until June 1995, 
there are numerous recorded blood pressure measurements but 
none show a systolic pressure higher than 140 mmHg or a 
diastolic pressure higher than 90 mmHg.  The first diagnosis 
of hypertension is found in October 1995 notes from this 
institution.  As recently as August 2002, these records show 
that the veteran continued to suffer from hypertension.  

The veteran was separated from service in May 1977 and was 
not diagnosed with hypertension until October 1995.  For the 
year prior to that diagnosis, blood pressure measurements 
were obtained by medical professionals but no diagnosis of 
hypertension was rendered.  This is strong evidence that the 
veteran's current hypertension did not have its onset during 
service.  Cf.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Because the first diagnosis of hypertension post 
dates separation from service by more than one year, 
hypertension cannot be presumed to have had its onset during 
the veteran's service.  

For the reasons stated above, the preponderance of the 
evidence is against the veteran's claim for service 
connection for hypertension, and his claim must be denied.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2006).  


ORDER

Entitlement to service connection for hypertension is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


